  Case 18-29298         Doc 65 Filed 11/23/20 Entered 11/23/20 10:32:56             Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                      )               BK No.:      18-29298
Medallion Press, Inc.                       )
                                            )               Chapter: 7
                                            )
                                                            Honorable A. Benjamin Goldgar
                                            )
                                            )
               Debtor(s)                    )

       ORDER GRANTING APPLICATION FOR PAYMETN OF UNCLAIMED FUNDS

       On November 16, 2020, an application was filed for the Claimant(s), Medallion Press, Inc. for
payment of unclaimed funds deposited with the court, pursuant to 11 U.S.C. § 347(a). The application
and supporting documentation establish that the Claimant(s) is/are entitled to the unclaimed funds;

   IT IS HEREBY ORDERED that, pursuant to 28 U.S.C. § 2042, the sum of $19,820.75 held in
unclaimed funds be made payable to Medallion Press, Inc. and be disbursed to the payee at the
following address: Gensburg Calandriello & Kanter, P.C., 200 W. Adams St., Ste. 2425, Chicago, IL
60606.




                                                        Enter:


                                                                 Honorable A. Benjamin Goldgar
Dated: November 23, 2020                                         United States Bankruptcy Judge

 Prepared by:
 E. Philip Groben (ARDC# 6299914)
 Email: pgroben@gcklegal.com
 GENSBURG, CALANDRIELLO, & KANTER, P.C.
 200 W. Adams St., Ste. 2425
 Chicago, IL 60606
 Phone: (312) 263-2200
 Fax: (312) 263-2242
